IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00412-CR

NOLAN MICHAEL SHULTZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 70470


                           MEMORANDUM OPINION


       Nolan Michael Shultz was convicted of the offense of driving while intoxicated.

See TEX. PENAL CODE ANN. § 49.04 (West 2011). He was sentenced to 180 days in jail and

a $4,000 fine was imposed.       Sentence was suspended and Shultz was placed on

community supervision for 18 months. Because there is no record which shows error,

the trial court’s judgment is affirmed.

       In one issue, Shultz contends that the trial court erred in allowing the State during

its argument at guilt-innocence to improperly comment on Shultz’s refusal to testily and
to improperly shift the burden of proof to Shultz. Proper jury argument generally falls

within one of four general areas: (1) summation of the evidence; (2) reasonable deduction

from the evidence; (3) answer to argument of opposing counsel; and (4) plea for law

enforcement. Brown v. State, 270 S.W.3d 564, 570 (Tex. Crim. App. 2008). Improper jury

argument will not constitute reversible error unless, in light of the record as a whole, the

argument is extreme or manifestly improper, violates a mandatory statute, or injects into

the trial proceeding new facts harmful to the accused. Wesbrook v. State, 29 S.W.3d 103,

115 (Tex. Crim. App. 2000). In this case, however, we have no record to review which

would allow us to determine either error or harm.

        The Clerk of this Court notified Shultz by letter dated February 2, 2016 that the

reporter’s record had not been filed because Shultz had not paid or made arrangements

to pay for the reporter’s fee for preparation of the record. The Clerk then directed Shultz

to pay or make arrangements to pay the reporter’s fee within 21 days from the date of the

letter or the appeal would be submitted on the clerk’s record alone. See TEX. R. APP. P.

37.3(c).1 Twenty one days passed and Shultz did not comply with the Clerk’s February

2, 2016 letter. By letter dated February 25, 2016, the Clerk notified Shultz that the

reporter’s record had not been filed; and thus, the appeal would be submitted on the

clerk’s record alone. When Shultz’s brief was ultimately filed in June of 2016, a copy of




1Shultz had a retained attorney at trial and on appeal. He was not determined to be indigent and was thus
not entitled to proceed without the payment of costs. See TEX. R. APP. P. 37.3(c)(2)(B).

Shultz v. State                                                                                   Page 2
the reporter’s record of only the State’s argument was attached to his brief which

allegedly supported the issue he raised in the brief. The Clerk notified Shultz by letter

dated June 30, 2016 that no reporter’s record had been filed and that the Court could not

rely on the appendix as the official reporter’s record.       Shultz was then given the

opportunity to address the issues the Court had in any manner he chose. Shultz did not

reply.

         We only have a clerk’s record in this appeal, and the clerk’s record does not show

any error by the State in its argument at guilt/innocence. Further, we cannot consider the

record attached as an appendix to Shultz’s brief. See Sabine Offshore Service, Inc. v. Port

Arthur, 595 S.W.2d 840 (Tex. 1979); Hutchinson v. State, No. 10-13-00120-CR, 2014 Tex.

App. LEXIS 4202, at *7-8 (App.—Waco 2014, pet. ref’d) (not designated for publication);

Pierce v. State, No. 10-09-00320-CR, 2010 Tex. App. LEXIS 5323, *3-4 (Tex. App.—Waco

July 7, 2010, no pet.) (not designated for publication). Accordingly, Shultz’s sole issue is

overruled, and the trial court’s judgment is affirmed.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 7, 2016
Do not publish
[CR25]

Shultz v. State                                                                       Page 3